a

Case 4:18-cr-02068-RM-EJM Document 7 Filed 10/24/18 Page 1 of 1

t .
AO 442 (Rev. 11/11) Arrest Warrant

UNITED STATES DISTRICT COURT
for the .

District of Arizona

United States of America

 

  

Vv. )
Jose Rosalio Fuentes )
)
)
>) :
) ;
Defendant 1
ARREST WARRANT °
To: Any authorized law enforcement officer . |

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) _ Jose Rosalio Fuentes ,
who is accused of an offense or violation based on the following document filed with the court:

we Indictment © Superseding Indictment =O Information CO Superseding Information ..1 Complaint

O1 Probation Violation Petition © Supervised Release Violation Petition "(Violation Notice Order of the Court

This offense is briefly described as follows:

Count 1, 8:1324 (a)(2)(B)(ii) and 18:2 Alien smuggling

Count 2, 18:204(b)(2) Bribery

 
 

 

 

 

Date: _ 10/11/2018 . “ i ~
: . . Issuing officer’signature | = |
City and state: _ Tucson, Arizona . _ K. Hughes, Deputy Clerk “= |

Printed name and title

 

Return To .

 

at (city and state) ,

Date: 1O/ Y Sal} Zz.

Arresting officer.’s signature_—

This warrant was received:on (date) I 0 / i/ / 20ly , and the person was arrested on (date) _t0 / av 4/ o o/ P

 

“A I faa!

_Printed name and title

 

 

 
